Citation Nr: 1634110	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  15-35 501	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating for degenerative arthritis of the spine higher than 20 percent prior to September 16, 2015, and higher than 40 percent thereafter.

2.  Entitlement to an initial disability rating for radiculopathy of the left lower extremity higher than 10 percent.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  

In a rating decision dated in September 2015 the Boston Regional Office (RO) increased the rating for the Veteran's service-connected spine disability to 40 percent effective September 16, 2015.

Although not certified on appeal by the RO, the Board has jurisdiction over the issue of entitlement to an initial disability rating for radiculopathy of the left lower extremity higher than 10 percent.  This rating was granted in the May 2014 decision.  The Veteran's subsequent notice of disagreement and contentions regarding unemployability reference the left lower extremity in addition to his spine disability.  Because associated objective neurologic abnormalities are evaluated as part of the rating criteria for evaluating the spine, this issue is considered part of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1 (2015).  A separate statement of the case is not necessary.

Additionally, the Veteran has raised the issue of TDIU in conjunction with his appeal for a higher initial rating for his service-connected spine disability; so this issue will also be considered by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In his October 2015 substantive appeal, the Veteran requested a Travel Board hearing.  However, in November 2015, he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As for the claim for a higher initial rating for the Veteran's service-connected degenerative spine disability, the Veteran was last examined by VA in September 2015, however, range of motion results for passive motion were not reported.  A new examination is needed.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).

Additionally, the Veteran is requesting TDIU in conjunction with his claim for increase.  In his July 2014 TDIU application, he indicated that he has not worked full-time, and became too disabled to do so, in March 2009.  The Veteran was most recently a certified kitchen designer and he has a college education.  He indicated that his spine and left lower extremity disabilities prevented him from performing the job duties.  The effects of the Veteran's service-connected disabilities on his employability should also be addressed on VA examination.

Presently, the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2015).  In a July 2016 brief, the Veteran's representative contends that the issue should be remanded for referral to the Director of Compensation for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  While this is an alternative avenue for establishing a TDIU, the threshold question prior to referral remains the same-does the Veteran's service-connected disabilities preclude substantially gainful employment?  As this standard must be met prior to referral for extraschedular consideration, and the Board has not yet found that such is the case, referral is not presently warranted.  However, this aspect of the rating claim is being remanded for additional development as well.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination to ascertain the severity of his service-connected degenerative arthritis of the spine and radiculopathy of the left lower extremity.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and/or other appropriate radiology testing, range of motion testing, and neurologic testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the lumbar spine in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on active and passive range of motion of the lumbar spine in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the lumbar spine in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the lumbar spine in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible;

e. Assess the severity of any associated neurologic abnormalities, including radiculopathy of the left lower extremity; and

f. Discuss the impact of the Veteran's service-connected disabilities on his employability.   

A complete rationale should be provided for any opinion reached.

2.  Finally, readjudicate the appeal, including the left lower extremity and TDIU claims.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

